Citation Nr: 0931247	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for a back disability, 
and if so, whether the Veteran is entitled to service 
connection for a back disability.


                                                       
REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1973 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The August 2004 rating decision and the September 2004 notice 
of disagreement included the issues of service connection for 
a back disability and entitlement to total disability based 
upon individual unemployability (TDIU).  The Veteran, 
however, only perfected his appeal with regard to the back 
disability.  See March 2005 VA Form 9.  As such, the issue of 
entitlement to TDIU is not before the Board.

Also, in November 2004, the Veteran submitted a statement 
revoking Disabled American Veteran's as his representative in 
this matter.

In June 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1984 Board decision denied the claim of 
entitlement to service connection for a back disability.

2.  Evidence pertaining to the Veteran's back disability 
received since the November 1984 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's November 1984 decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the November 1984 rating decision 
is new and material, and the Veteran's claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is reopening the claim.  Consequently, the 
Board finds that any lack of notice and/or development, which 
may have existed under the VCAA, cannot be considered 
prejudicial to the Veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.




II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Back Disability

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a November 1984 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability.  The initial denial of service connection for a 
back disability had been denied by the RO in March 1982.  At 
the time of the November 1984 Board denial, it was determined 
that the back symptoms reported during active service were 
acute and transitory, and that the Veteran recovered 
completely without residual disability.  Any then-current 
back disability could not be etiologically linked to 
complaints of back pain while the Veteran was on active duty.  

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2008).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

In this instance, since the November 1984 decision denied the 
claim on the basis that there was no evidence that there were 
any residuals of the back disability that was treated during 
service, the Board finds that new and material evidence would 
consist of evidence that the Veteran experiences a current 
back disability and is currently being treated for a back 
disability.

Evidence received since the November 1984 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has submitted medical records that show he has 
been receiving treatment for back pain throughout the years 
since service and that he has been diagnosed with several 
different back disabilities such as lumbar radiculopathy and 
quadraparesis.  Additionally, during a general VA examination 
given to determine other claims in July 2005, the examiner 
diagnosed the Veteran with cervical and lumbar myositis, 
lumbar disc disease with bulging disc, and several other back 
related disabilities. 

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for a 
back disability is reopened.

The Board has reopened the claim of service connection for a 
back disability, and is remanding the claim, as will be 
discussed below.  The Board has not taken any adverse action 
on the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability, to this extent, the appeal is granted.


REMAND

The claim of service connection for a back disability has 
been reopened.  In light of the evidence presented, 
additional development is necessary.  A remand is required to 
afford the Veteran a VA examination for his back disability.

Service treatment records were reviewed.  The Veteran's 
entrance examination from September 1973 did not note any 
spine or back abnormalities.  In November 1975, the Veteran 
complained of left hip pain that radiated to his lower back.  
In July 1975, he complained of tightening and aching of his 
lower back, especially after exercise, prolonged sitting, and 
late in the afternoon and evenings.  He was diagnosed with a 
back strain.
 
Post-service treatment records have also been reviewed.  
Numerous records show complaints and treatment for multiple 
back problems.  Several Magnetic Resonance Imaging (MRI) 
scans and x-rays have been taken.  An MRI from May 2005 
showed mild degenerative disc disease, along with a 
posterocentral disc bulge.    

Additionally, the Veteran was afforded a general VA 
examination in July 2005 to address other claims.  However, 
the examiner noted that the Veteran had cervical and lumbar 
degenerative joint disease, multilevel cervical disc disease 
with a bulging disc, lumbar disc disease with a bulging disc, 
schmorl nodes, and evidence of neuropathy.

The VA has a duty to afford a Veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  A remand is necessary to afford the Veteran a VA 
examination with a nexus opinion in order to ascertain 
whether the Veteran's current back disability is related to 
service.  Additionally, all updated treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records that have not already been 
associated with the claims folder.  
Private records appear to be current 
through August 2006 (report from Dr. 
Serrano).  Ask the Veteran if he has 
recently received treatment for his 
back from any VA or private provider 
and obtain and associate any records 
received with the claims file. 

2.  Afford the Veteran a VA examination 
for a back disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
treatment records, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
Veteran's current back disability had its 
onset during service or is in any other 
way causally related to service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


